Exhibit 10.1

 

RED ROBIN GOURMET BURGERS, INC.
AMENDED AND RESTATED
2007 PERFORMANCE INCENTIVE PLAN
OUTSIDE DIRECTOR STOCK OPTION AGREEMENT

 

THIS OUTSIDE DIRECTOR STOCK OPTION AGREEMENT (this “Option Agreement”) by and
between RED ROBIN GOURMET BURGERS, INC., a Delaware corporation (the
“Corporation”), and                                                        (the
grantee of the option, “Grantee”) evidences the nonqualified stock option (the
“Option”) granted by the Corporation to the Grantee as to the number of shares
of the Corporation’s Common Stock(1), the Award (Grant) Date, the Grant
(Exercise) Price per share, the Expiration (Expiry) Date(2) and the Vesting
Schedule (collectively, the “Grant Terms”), all of which are set forth and
described as a Grant and contained in Grantee’s Director Portfolio on the
Computershare website (the “Website”) (unless otherwise specified by the
Corporation), and expressly incorporated herein by reference, and made a part
hereof.

 

The Option is granted under the Red Robin Gourmet Burgers, Inc. Amended and
Restated 2007 Performance Incentive Plan (the “Plan”) and subject to the Grant
Terms, the Terms and Conditions of Nonqualified Stock Option (the “Terms”)
contained in this Option Agreement and to the Plan.  The Option has been granted
to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee.  Capitalized terms
are defined in the Plan if not defined herein.  The Grantee acknowledges receipt
of a copy of this Option Agreement, the Grant Terms, the Plan and the Prospectus
for the Plan.

 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1.                                      Vesting; Limits on Exercise; Incentive
Stock Option Status.

 

The Option may be exercised only to the extent the Option is vested and
exercisable.  The Option shall vest and become exercisable as set forth on the
Vesting Schedule; for the Option described in the Grant in the Grantee’s
Director Portfolio on the Website.

 

·                  Cumulative Exercisability.  To the extent that the Option is
vested and exercisable, the Grantee has the right to exercise the Option (to the
extent not previously exercised), and such right shall continue, until the
expiration or earlier termination of the Option.

 

·                  No Fractional Shares.  Fractional share interests shall be
disregarded, but may be cumulated.

 

·                  Nonqualified Stock Option.  The Option is a nonqualified
stock option and is not, and shall not be, an incentive stock option within the
meaning of Section 422 of the Code.

 

--------------------------------------------------------------------------------

(1)    Subject to adjustment under Section 7.1 of the Plan.

(2)    Subject to early termination under Section 4 of this Option Agreement and
Section 7.4 of the Plan.

 

--------------------------------------------------------------------------------


 

2.                                      Continuance of Employment/Service
Required; No Employment/Service Commitment.

 

The vesting schedule described in the Grantee’s Director Portfolio on the
Website  with respect to the Grant requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 4 below or under the Plan.

 

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3.                                      Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

·                  a written notice stating the number of shares of Common Stock
to be purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,

 

·                  payment in full for the Exercise Price of the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation, or
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any non-cash payment) in shares of Common Stock already owned by the
Participant, valued at their Fair Market Value on the exercise date, provided,
however, that any shares initially acquired upon exercise of a stock option or
otherwise from the Corporation must have been owned by the Participant for at
least six (6) months before the date of such exercise;

 

·                  any written statements or agreements required pursuant to
Section 8.1 of the Plan; and

 

·                  satisfaction of the tax withholding provisions of Section 8.5
of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

 

2

--------------------------------------------------------------------------------


 

4.                                      Early Termination of Option.

 

4.1          Possible Acceleration of Option upon Change in Control.    As
provided in Section 7.3 of the Plan, if the Corporation undergoes a Change in
Control Event, any outstanding Option will become fully vested.

 

4.2          Termination of Option upon a Termination of Grantee’s Employment or
Services.  Subject to earlier termination on the Expiration Date of the Option,
if the Grantee ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the following rules shall apply (the last day that
the Grantee is employed by or provides services to the Corporation or a
Subsidiary is referred to as the Grantee’s “Severance Date”):

 

·                  other than as expressly provided below in this Section 4.2,
(a) the Grantee will have until the date that is 24 months after his or her
Severance Date to exercise the Option (or portion thereof) to the extent that it
was vested on the Severance Date, (b) the Option, to the extent not vested on
the Severance Date, shall terminate on the Severance Date, and (c) the Option,
to the extent exercisable for the 24 month period following the Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the 24 month period;

 

·                  if the termination of the Grantee’s employment or services is
the result of the Grantee’s death or Total Disability (as defined below), then
the Grantee (or his beneficiary or personal representative, as the case may be)
will have until the date that is 24 months after the Grantee’s Severance Date to
exercise the Option, (b) the Option, to the extent not vested on the Severance
Date, shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 24-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 24-month period;

 

·                  if the Grantee’s employment or services are terminated by the
Corporation or a Subsidiary for Cause (as defined below), the Option (whether
vested or not) shall terminate on the Severance Date.

 

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

 

For purposes of the Option, “Cause” means that the Grantee:

 

·                  has been negligent in the discharge of his or her duties to
the Corporation or any of its Subsidiaries, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;

 

·                  has been dishonest or committed or engaged in an act of
theft, embezzlement or fraud, a breach of confidentiality, an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information; has

 

3

--------------------------------------------------------------------------------


 

breached a fiduciary duty, or willfully and materially violated any other duty,
law, rule, regulation or policy of the Corporation, any of its Subsidiaries or
any affiliate of the Corporation or any of its Subsidiaries; or has been
convicted of a felony or misdemeanor (other than minor traffic violations or
similar offenses);

 

·                  has materially breached any of the provisions of any
agreement with the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; or

 

·                  has engaged in unfair competition with, or otherwise acted
intentionally in a manner injurious to the reputation, business or assets of,
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries; has improperly induced a vendor or customer to enter
into, break or terminate any contract with the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has induced a principal for whom the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries acts as agent to
terminate such agency relationship.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option.  The Administrator shall be the sole judge of whether the
Grantee continues to render employment or services for purposes of this Option
Agreement.

 

5.                                      Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

6.                                      Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 6.

 

7.                                      Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern.  The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement

 

4

--------------------------------------------------------------------------------


 

(including these Terms).  The Grantee acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Option Agreement.  Unless
otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

 

8.                                      Entire Agreement.

 

The Grant, the Grant Terms and this Option Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

9.                                      Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10.                               Effect of this Agreement.

 

Subject to any early termination of the Option pursuant to Section 7.4 of the
Plan, this Option Agreement shall be assumed by, be binding upon and inure to
the benefit of any successor or successors to the Corporation.

 

11.                               Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

5

--------------------------------------------------------------------------------